261 S.W.3d 697 (2008)
Alphonzo W. KELLIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68575.
Missouri Court of Appeals, Western District.
September 2, 2008.
Laura G. Martin, Kansas City, MO, for Appellant.
Lisa M. Kennedy, Jefferson City, MO, for Respondent.
Before JAMES E. WELSH, P.J., PAUL M. SPINDEN and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant Alphonzo Kellin appeals the circuit court's judgment that denied his motion for post-conviction relief. After pleading guilty in Jackson County Circuit Court to attempted robbery in the first degree, § 569.020, RSMo 2000, Appellant was sentenced to thirteen years imprisonment. On appeal, Appellant argues that his trial counsel afforded him constitutionally ineffective assistance because she failed to move to suppress certain evidence as fruits of an allegedly illegal seizure and arrest. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).